Citation Nr: 0320466	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  98-02 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for basal cell 
carcinoma.  

3.  Entitlement to service connection for back and leg 
injuries.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

On July 18, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to provide a list of all 
additional VA and non-VA health care providers that 
have treated him for hearing loss, basal cell 
carcinoma or back and leg injuries since service.  
After receiving any necessary signed 
authorization(s) from the veteran, obtain medical 
records from each health care provider the veteran 
identifies.  
If any of the requested records can't be obtained 
and we don't have affirmative evidence that they 
don't exist, inform the veteran of the records that 
we were unable to obtain, and of the efforts that 
were made to obtain them.  Also inform the veteran 
that we will proceed to decide his appeal without 
these records unless he is able to submit them.  
Allow an appropriate time period for response.

2.  After all available pertinent medical records 
have been associated with the claims file, arrange 
for the veteran to undergo oncology and orthopedic 
examinations at an appropriate VA medical facility 
to obtain medical information as to the current 
nature and likely etiology of any basal cell 
carcinoma and back and leg disabilities.  When 
arranging for the veteran to undergo examinations, 
furnish to him the provisions of 38 C.F.R. § 3.655 
and warn him of the consequences of failing to 
report for the examination.  
The entire claims folder must be made available to 
and reviewed by each  physician designated to 
examine the veteran and the examination reports 
should reflect consideration of the veteran's 
documented medical history and assertions.  All 
tests and studies deemed necessary by each examiner 
should be accomplished, and all clinical findings 
should be reported in detail.  
The oncology examiner should offer an opinion as to 
whether it is at least as likely as not that the 
veteran's basal cell carcinoma is the result of 
injury or disease incurred in or aggravated during 
active military service, to include exposure to 
Agent Orange.  
The orthopedic examiner should offer an opinion as 
to whether it is at least as likely as not that any 
currently demonstrated back or leg injury is the 
result of injury or disease incurred or aggravated 
in active military service; specifically, a fall 
claimed by the veteran.  If it is determined that a 
back disorder is related to service, but a 
currently demonstrated leg disability is not 
related to service, the examiner should offer an 
opinion as to whether it is at least as likely as 
not that any current leg disability was caused or 
is aggravated by a current back disability.  
Each examiner must set forth all examination 
findings, along with the complete rationale for 
each opinion expressed and conclusion reached, in a 
printed (typewritten) report.  

3.  After receiving any VA treatment records and 
records from any other source identified by the 
veteran (or affirmative responses that such records 
do not exist), return the claims folder to the 
Board Member for the purpose of determining whether 
there is evidence of a current hearing loss 
disability for VA purposes.  

4.  After completion of the foregoing, arrange for 
the veteran to undergo a VA otolaryngologist 
examination to determine the nature and likely 
etiology of any current hearing loss.  When 
arranging for the veteran to undergo examination, 
furnish to him the provisions of 38 C.F.R. § 3.655 
and warn him of the consequences of failing to 
report for the examination.  
The entire claims folder must be made available to 
and reviewed by the physician designated to examine 
the veteran and the examination report should 
reflect consideration of the veteran's documented 
medical history and assertions.  
All tests and studies deemed necessary by the 
examiner should be accomplished, and all clinical 
findings should be reported in detail.  The 
examiner should offer an opinion as to whether it 
is at least as likely as not that any currently 
demonstrated hearing loss is the result of disease 
or injury incurred or aggravated in service, to 
include noise exposure in connection with the 
veteran's duties as a quarry operator.  The 
examiner must set forth all examination findings, 
along with the complete rationale for each opinion 
expressed and conclusion reached, in a printed 
(typewritten) report

5.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





